IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN THE INTEREST OF: N.B.-A., A               : No. 120 EAL 2019
MINOR                                        :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: E.A., MOTHER                    : the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Did the Superior Court err by affirming the trial court’s finding that
            Mother was a perpetrator of child abuse in the absence of clear and
            convincing evidence that she intentionally, knowingly, or recklessly
            caused or created a likelihood of sexual abuse through a recent act
            or failure to act?

      (2)   Did the Superior Court commit an error of law by applying 23 Pa.C.S.
            § 6381(d) to find that DHS established a prima facie case that Mother
            was responsible for the abuse perpetrated against N.B.-A. where
            another individual had been identified as the direct perpetrator?

      (3)   Did the Superior Court commit an abuse of discretion by finding that
            Mother failed to rebut the prima facie presumption that she was a
            perpetrator of child abuse pursuant to 23 Pa.C.S. § 6381(d)?